DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) During the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.



Claims 1 - 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enokido et al. (U.S. Patent No. 6,033,594).
Regarding claims 1 - 3, Enokido et al. discloses a Zn ferrite meeting the claimed composition requirements (Abstract; col. 1, lines 1 – 40; col. 2, lines 28 – 67; and examples, especially examples 103 and 104) wherein a wire coil is wound around the magnetic part (Figures and col. 7, lines 20 – 36). While Enokido et al. fails to explicitly disclose the material of the wire coil, the Examiner takes Official Notice that Cu coils are ubiquitous in the inductor art and the choice of material for the coil would have been such a known quantity that Enokido et al. is still deemed an anticipatory reference.  Applicants are reminded that a patent specifications are explicitly requested to omit that which is clearly well known to a person of ordinary skill in the art; see MPEP 2164.05(a): “The specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984).”.  The use of copper as the material for a wire is extremely well-known and readily available knowledge to those skilled in the art.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the IDS reference to Iru et al. (JP 2015-023275 A1).  The Examiner notes that this reference qualifies as prior art as Applicants’ Foreign Priority date has not been perfected by the filing of a certified English Translation; the filing of which would obviate this rejection.  See also the provided Machine Translation for JP ‘275 A1.
Regarding claims 1 and 3, Iru et al. disclose the claimed ferrite composition (JPO Abstract).  Regarding the use of copper for the coil, see Paragraph 0014 of the Machine Translation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakamura et al. (U.S. Patent App. No. 2012/0326828 A1) in view of the knowledge in the art to add VOx to ferrite compositions, as exemplified by one or more of Enokido et al. (‘594), IDS reference JP 2001-118714 A, IDS reference JP 2001-076923 A, and/or IDS reference JP 2015-023275 A.
Regarding claims 1 - 3, Nakamura et al. disclose a multilayer coil component (cover Figure and Abstract) comprising a Cu-Zn-Mn ferrite (Abstract and Tables) and a conductive part containing copper (Abstract), wherein the composition requirements are all met for Fe, Zn, Mn and Cu (Abstract and Tables).
Nakamura et al. fails to disclose adding V in the form of V2O5 to the ferrite composition in an amount meeting the claimed limitations.
However, the prior art recognizes that adding Vanadium as V2O5 to a ferrite composition, including to Cu-Zn ferrites, results in improved reliability (Enokido et al. disclosure), insulation resistance (JP ‘275 A), and low-loss characteristics (JP ‘923 A and JP ‘714 A). 
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Nakamura et al. to add a known quantity of Vanadium as V2O5 as taught by the prior art, such as Enokido et al., JP ‘275 A, JP ‘923 A, and/or JP ‘714 A, as the prior art recognizes the benefit of adding Vanadium in the form of V2O5 to improve the reliability, insulation resistance and facilitate low-loss characteristics.


Claims 1 – 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Enokido et al. as applied above.
Enokido et al. is relied upon as described above.
On the off-chance that it is shown that the lack of an explicitly teaching of “copper” for wires is sufficient to remove the anticipatory rejection predicated on Enokido et al., the Examiner takes Official 1.
Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, Cu and other conductive metals used for wiring are functional equivalents in the field of known conductive materials used in forming wire coils for inductors.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
February 26, 2021


    
        
            
        
            
        
            
        
            
    

    
        1 For support of the Examiner’s position of Official Notice, the Examiner points to the art cited herein, especially Nakamura et al. (‘828 A1) and the Admitted Prior Art.